

117 HR 4008 IH: Increasing Rural Telehealth Access Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4008IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Newhouse (for himself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for the establishment of a virtual health pilot program to facilitate utilization of remote patient monitoring technology to maintain or expand access to health care services for individuals in rural areas, and for other purposes.1.Short titleThis Act may be cited as the Increasing Rural Telehealth Access Act of 2021. 2.Increasing rural telehealth access(a)DefinitionsSubsection (a) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and(2)by inserting after paragraph (5), the following:(6)Remote patient monitoring technologyThe term remote patient monitoring technology means digital technologies used to collect medical and other forms of health data from individuals in one location and electronically transmit such data securely to health care providers in a different location for assessment, recommendations, and interventions..(b)ProgramsSubsection (b) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)by striking The Secretary shall establish, under section 301 and inserting the following:(1)In generalThe Secretary shall establish, under section 301; and(2)by adding at the end the following new paragraph:(2)Virtual health pilot programThe Secretary shall establish a virtual health pilot program to facilitate utilization of remote patient monitoring technology to maintain or expand access to health care services for individuals in rural areas..(c)GrantsSubsection (d) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended by adding at the end the following new paragraph:(3)Virtual health network pilot program grantsThe Director shall, in carrying out the virtual health pilot program referred to in subsection (b)(2), award grants to eligible entities to facilitate utilization of remote patient monitoring technology in rural areas to—(A)maintain or expand access to, and coordinate health care services for, individuals with chronic conditions;(B)improve and expand the training of health care providers using remote patient monitoring technology; and(C)minimize challenges facing health care providers and health care facilities, including rural health clinics, community health centers, community behavioral health centers, long-term care facilities, and rural hospitals, as such providers and facilities serve their communities..(d)Grant periodsSubsection (e) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)by striking The Director may award grants under this section and inserting the following:(1)Telehealth network and telehealth research center grantsThe Director may award grants under paragraphs (1) and (2) of subsection (d); and(2)by adding at the end the following new paragraph:(2)Virtual health network pilot program grantsThe Director shall—(A)not later than 30 days after the date of enactment of Increasing Rural Telehealth Access Act of 2021, issue a notice of the availability of funding through grants under subsection (d)(3); and(B)not later than 90 days after the date of issuance of the notice required by subparagraph (A), award all grants under subsection (d)(3)..(e)Eligible entitiesSubsection (f) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended by adding at the end the following:(4)Virtual health network pilot program grantsTo be eligible to receive a grant under subsection (d)(3), an entity shall—(A)meet the requirements of paragraphs (1), (2), and (3) of this subsection that apply to an entity seeking a grant under subsection (d)(1);(B)be located in a rural area; and(C)demonstrate that the entity will provide services using remote patient monitoring technology that is—(i)cellular enabled;(ii)approved, cleared, or authorized by the Food and Drug Administration; and(iii)operable using cellular standards, including 2G and 3G, that offer broad network coverage in rural areas without broadband access, as determined by the Secretary..(f)ApplicationsSubsection (g) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)by redesignating paragraphs (1) through (8) as subparagraphs (A) through (H), respectively, and moving the margin of each such redesignated subparagraph 2 ems to the right;(2)by striking To be eligible to receive a grant under subsection (d) and inserting the following:(1)Telehealth network and telehealth research center grantsTo be eligible to receive a grant under paragraph (1) or (2) of subsection (d); and(3)by adding at the end the following new paragraph:(2)Virtual health network pilot program grantsTo be eligible to receive a grant under subsection (d)(3), an eligible entity shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require and include in such application—(A)a description of the project that the eligible entity will carry out using the funds provided under the grant;(B)a description of the manner in which the project funded under the grant will meet the health care needs of rural or other populations to be served through the project, or maintain or improve access to services of, and the quality of the services received by, those populations;(C)information on the source and amount of non-Federal funds that the entity will provide for the project; and(D)evidence of intent to provide services using remote patient monitoring technology as described in subsection (f)(4)(C)..(g)PreferencesSubsection (h) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended by adding at the end the following new paragraph:(3)Virtual health network pilot program grantsIn awarding grants under subsection (d)(3), the Secretary shall give preference to any eligible entity that—(A)is able to establish a virtual health program using remote patient monitoring technology within 60 days of receipt of the award; and(B)proposes to use Federal funds made available through such a grant to establish and furnish services using remote patient monitoring technology that provides real time, continuous coaching services..(h)Use of fundsSubsection (j) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended by adding at the end the following new paragraph:(3)Virtual health network pilot program grantsThe recipient of a grant under subsection (d)(3) may use funds received through such grant for salaries, equipment, and operating or other costs for—(A)developing and delivering services using remote patient monitoring technology that enhance access to community-based health care services in rural areas;(B)developing and acquiring, through lease or purchase, computer hardware and software, audio and video equipment, computer network equipment, interactive equipment, data terminal equipment, and other equipment that furthers the objectives of the virtual health pilot program;(C)(i)providing for transmission of medical data, and maintenance of equipment; and(ii)providing for compensation (including travel expenses) of specialists, and referring health care providers, who are providing virtual health services through remote patient monitoring technology if no third-party payment is available; (D)collecting and analyzing usage statistics and data to document the cost-effectiveness of services using remote patient monitoring technology; and(E)carrying out such other activities as are consistent with achieving the objectives of the virtual health pilot program, as determined by the Secretary..(i)FundingSubsection (q) of section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)in the subsection heading, by striking Authorization of appropriations and inserting Funding; (2)by striking There are authorized to be appropriated to carry out this section and inserting the following:(1)Telehealth network and telehealth research center grantsTo carry out this section with respect to grants under paragraphs (1) and (2) of subsection (d), there is authorized to be appropriated; and(3)by adding at the end the following new paragraph:(2)Virtual health network pilot program grantsTo carry out this section with respect to the virtual health pilot program under subsection (b)(2), including grants under subsection (d)(3), there is authorized to be appropriated $50,000,000, to remain available until expended..(j)ReportNot later than two years after awarding all grants under subsection (d)(3) of section 330I of the Public Health Service Act, as added by this section, the Secretary of Health and Human Services shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the activities and outcomes of the pilot program under subsection (b)(2) of section 330I of such Act, as added by this section.